Citation Nr: 0917647	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-34 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for dizzy spells, to 
include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse and their son.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to October 
1945, during World War II.  His awards and decorations 
include the Purple Heart and the Bronze Star.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 2006, the Veteran testified before a hearing 
officer at the RO and, in January 2007, the Veteran testified 
at a video conference hearing before the undersigned.  
Transcripts of these hearings are associated with the claims 
file.

The case was remanded in August 2007 for further development.  
Also in August 2007 the RO awarded the Veteran a total rating 
based on individual unemployability due to service-connected 
disabilities.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's dizziness is related to the same cause as the 
Veteran's service-connected hearing loss and tinnitus 
disabilities, and is the result of service.


CONCLUSION OF LAW

The Veteran's dizziness was incurred as a result of his 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

The Veteran's service personnel records indicate that the 
Veteran's duties included setting up and firing 60 and 81 mm 
mortars.  The service treatment records reveal that in August 
1944, while in France, the Veteran was wounded in combat.  He 
was struck by enemy shell fire.  He was hit in the head and 
he was unconscious for a period of time.  The Veteran was put 
under general anesthesia for surgical closure of the wound.

The Veteran has testified that he has had dizzy spells ever 
since his head injury in service.  The claims file reveals 
reports of dizzy spells since a February 1959 VA medical 
examination.  On audiological examination in December 1999 
the Veteran reported equilibrium problems.

The Veteran was examined by VA in February 2006.  While the 
examiner did not think that the Veteran's dizziness was 
caused by the head wound in service, his statements are 
indicative that the dizziness is of the same source as the 
Veteran's service-connected hearing loss and tinnitus.  The 
VA examiner opined that the Veteran's intermittent dizzy 
spells were more likely than not related to vestibular 
dysfunction and benign paroxysmal positional vertigo.  The 
examiner stated that the Veteran's bilateral deafness and 
tinnitus suggest a peripheral lesion of the inner ear, such 
as Meniere's disease.  He pointed out the Meniere's disease 
is characterized by recurrent episodes of ear fullness, 
hearing loss, tinnitus and vertigo.  The examiner went on to 
state that the inner ear includes the vestibular apparatus.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310.

In this case the Veteran has reported that he has had 
dizziness ever since a head injury in service.  The Board 
notes that the Veteran is competent to report symptoms of 
dizziness because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, 
the evidence of record verifies complaints of dizziness since 
February 1959.  Furthermore, the Board interprets the 
statements of the February 2006 VA examiner to indicate that 
it is as likely as not that the Veteran's dizziness is of the 
same source as the Veteran's service-connected bilateral 
hearing loss and tinnitus.  Since there is indication that 
the Veteran's dizziness is of the same source of the 
Veteran's service-connected bilateral hearing loss and 
tinnitus, the Board finds that the evidence is at least in 
equipoise that the Veteran's dizziness is due to service.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Accordingly, the Board finds that service connection for 
dizziness is warranted.  38 C.F.R. §§ 3.303, 3.310.


ORDER

Service connection for dizzy spells is granted.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


